Citation Nr: 1415813	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for urinary incontinence.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

This appeal was processed using the VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from March 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied service connection for stress urinary incontinence.

On an October 2013 VA Form 21-4142, the Veteran indicated that she has "bowel issues" attributable to her military service.  Thus, the issue of entitlement to service connection for a gastrointestinal disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's currently diagnosed stress urinary incontinence is likely the result of her active service.


CONCLUSION OF LAW

Stress urinary incontinence was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is being granted, the Board finds that any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran has been diagnosed with stress urinary incontinence.  See, e.g., VA examination report, November 2013.  Additionally, her service treatment records indicate that she had two pregnancies and one vaginal delivery during service.  As such, the first and second elements of Shedden/Caluza are met.

The Veteran has provided a June 2009 statement from her private gynecologist indicating that her stress incontinence was caused by her pregnancies.  Additionally, a November 2013 VA examiner agreed that the Veteran's stress urinary incontinence was a result of her in-service pregnancies.  There are not opinions of record to contradict these positive opinions.  As such, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current urinary incontinence is related to her in-service pregnancies.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and her claim for service connection for stress urinary incontinence is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to service connection for stress urinary incontinence is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


